DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 23 December 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1 and 11 is/are presented in independent form.

No priority is claimed. 

An IDS was received on 15 January 2021, 31 January 2022, 16 February 2022, and 31 March 2022. All references have been considered.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Objections
Claims 2, 3, 12, and 13 are objected to because of the following informalities:  they lack a conjunction between the last and second-to-last limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marantz et al. (U.S. PGPub No. 2015/0269176 A1) (hereinafter Marantz) in view of Zheng et al. (U.S. PGPub No. 2022/0121636 A1) (hereinafter Zheng).

As per claim 1, Marantz teaches a method (0008) comprising: 
receiving, from a user, an incomplete query comprising a first set of one or more query tokens (0032 – “yet-to-be-completed query”, and 0076); 
responsive to receiving the incomplete query, generating, by a neural network model based at least in part on the first set of one or more query tokens, a prediction of a second set of one or more query tokens for completing the incomplete query to form a completed query (0043 and 0100 – “synthetic suggestions”); 
identifying a set of one or more queries that satisfy a similarity threshold (0055 – “organic suggestions”); and 
presenting, to the user, the completed query and the set of one or more queries that satisfy the similarity threshold relative to the completed query (0076-77, Figure 6 items 612 and 614 and their corresponding descriptions).

As per claim 11, MZ teaches a non-transitory computer-readable storage medium storing instructions that when executed by one or more hardware processors (Marantz at 0008), cause: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.
But Marantz does not appear to explicitly disclose: identifying a set of one or more queries that satisfy a similarity threshold relative to the completed query. (Emphasis added). 

Zheng teaches determining threshold similarity of a completed search query to query vectors that are used for identification of further suggested queries. Zheng at 0033. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Zheng into the invention of Marantz in order to identifying a set of one or more queries that satisfy a similarity threshold relative to the completed query. This would have been clearly advantageous as it would allow the system to generate suggested follow-up queries to those generated for the incomplete query thus allowing the users to better understand the topic the system is proposing as a suggested query, which would improve user satisfaction and efficiency in using the system. The combination hereinafter MZ.

As per claims 2 and 12, MZ teaches the method of claim 1, further comprising: 
receiving input identifying a selected query corresponding to one of the completed query or a query from the set of one or more queries (Marantz at 0076-79);
responsive to receiving the input, executing the selected query (Marantz at 0076-79).

As per claims 3 and 13, MZ teaches the method of claim 1, further comprising: 
receiving input identifying a selected query corresponding to one of the completed query or a query from the set of one or more queries  (Marantz at 0076-79); 
responsive to receiving the input, generating, by the neural network model based at least in part on tokens in the selected query, a second prediction of a third set of one or more query tokens to add to the selected query for augmenting the selected query (Marantz at 0076-79).

As per claims 4 and 14, MZ teaches the method of claim 1, further comprising: training the neural network using a set of queries that have been labeled as performant (Zheng at 0032-33 – implicit that the queries are performant and labeled as such).

As per claims 8 and 18, MZ does not appear to explicitly disclose: the method of claim 1, wherein the first set of one or more tokens and the second set of one or more tokens include structured query language expressions. However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The use of the tokens would be performed the same regardless of the type of data stored therein.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the first set of one or more tokens and the second set of one or more tokens include structured query language expressions because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claims 9 and 19, MZ teaches the method of claim 1, wherein identifying the set of one or more queries that satisfy a similarity threshold relative to the completed query comprises generating a feature vector for the completed query based at least on the first set of one or more query tokens and the second set of one or more query tokens (Zheng at 0033); and 
comparing the feature vector to a plurality of other feature vectors to identify at least one other query with a corresponding feature vector that is closest to the feature vector for the completed query (Zheng at 0033).

As per claims 10 and 20, MZ teaches the method of claim 1, wherein the completed query includes the first set of one or more query tokens (Marantz at 0043 and 0100); and 
wherein at least one query in the set of one or more queries does not include at least one query token in the first set of one or more query tokens (Zheng at 0033).

Allowable Subject Matter
Claims 5-7 and 15-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165